Citation Nr: 0912259	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lung disease, to 
include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a left knee 
disability, status post replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 
1950 to October 1965 and in the Air Force from October 1965 
to December 1970.  He was awarded the 
U.S. Army Parachutist Badge.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for a left knee 
condition, status post replacement, and COPD.  The RO issued 
a notice of the decision in December 2005, and the Veteran 
timely filed a Notice of Disagreement (NOD) in January 2006.  
The RO provided a Statement of the Case (SOC) in February 
2006 and thereafter, in March 2006, the Veteran timely filed 
a substantive appeal.  

The March 2006 Form 9 indicates that the Veteran elected a 
local office hearing.  However, in a May 2006 correspondence, 
the Veteran withdrew that request and elected a hearing 
before a Decision Review Officer (DRO) instead.  That hearing 
was held in August 2006 and the transcript of the hearing is 
of record.  In May 2007, the RO provided a Supplemental 
Statement of the Case (SSOC).

The issue of entitlement to service connection for a lung 
disease is addressed in the REMAND appended to this decision.  
This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the Veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has been 
rebutted.

2.  The competent medical evidence of record is in relative 
equipoise as to whether the Veteran's current left knee 
disability is causally linked to the repeated trauma 
associated with his multiple parachute jumps during service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for status-post left knee replacement is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a left 
knee disability.  Therefore, no further development is needed 
with respect to this aspect of the Veteran's appeal.  The 
claim for service connection for lung disease is addressed in 
the remand below.

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309. 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran claims that he has a left knee disability that 
was incurred in service.  He specifically attributes his knee 
disability to injuries he sustained while playing football, 
in parachute jumping, and dismounting from tanks.  The 
Veteran claims he has experienced left knee pain ever since 
service.

a. Factual Background

Service Treatment Records

An August 1950 Report of Medical Examination for Enlistment 
discloses a normal clinical evaluation of the lower 
extremities.  Numerous service examinations also disclose 
normal clinician evaluations of the lower extremities.  A 
June 1970 Report of Physical Examination for Retirement 
discloses a normal clinical evaluation of the lower 
extremities except for a diagnosis of bilateral lichen 
simplex chronicus.  In the accompanying Report of Medical 
History, the veteran denied having a "trick" or locked 
knee.

Private Treatment Records

In August 1998, the Veteran complained of left knee pain.  He 
reported that his knee had given him trouble "off and on" 
over the years.  The clinician made the following notation:

He said that when he was a young man he was a 
paratrooper and jumped out of airplanes, played 
football in high school and college and in the 
service.  He denies any injury to his knee other 
than the fact that he remembers one injury when he 
was jumping out of airplanes but that he was so 
busy and he was such gung ho as a young man[] that 
it really did not slow him down.

The Veteran underwent knee replacement surgery in October 
1998 and July 2004.

An April 2006 letter from S.A.S. (initials used to protect 
privacy), MD, contains the following statement:

[The Veteran] has been a patient of mine for quiet 
[sic] some time.  He suffers from significant 
arthritis in his left knee and has actually 
required a left knee replacement.  The patient 
informed me that he played football while in the 
military for at least 10 years.  He also did quiet 
[sic] a lot of jumping in the Airborne and jumping 
from tank decks for 4 additional years.  I feel it 
is as likely as not for part of his knee problems 
to stem from these activities.

Veteran's Statements

In a February 2005 correspondence, the Veteran stated that in 
January or February 1952, while deployed to Camp Drum in New 
York, he jumped twice onto solid ice.  He claimed that he 
hurt his left knee on the second jump but did not seek 
medical treatment.  The Veteran also claimed that he hurt his 
left knee several times while playing football in the Army at 
different bases from 1950 to 1964.  He stated that he was 
usually treated by team medics, but that he was hospitalized 
in 1952 at Ft. Campbell, Kentucky for a left knee injury.

In a May 2006 correspondence, the Veteran stated that as a 
member of a tank company for four years, he had to jump from 
the decks of tanks when dismounting.

During the August 2006 DRO hearing, the Veteran testified 
that he started wearing a knee brace during service and that 
the military provided the brace.



b. Discussion

The Veteran's DD Form 214 reflects the award of the U.S. Army 
Parachutist Badge.  He contends that his left knee disability 
is due, in part, to his numerous in-service parachute jumps.  
The relevant medical evidence of record supports the 
contended causal relationship.

The earliest indication of a left knee disability comes from 
a private medical report dated in August 1998.  Since that 
time the Veteran has had at least two knee replacement 
surgeries.  He currently has a hinge in his prosthetic left 
knee and uses a wheelchair.  

Dr. S.A.S. has concluded that there was a causal link between 
the Veteran's parachute duties in service and the onset of 
his chronic knee disability.  In an April 2006 statement, the 
physician specifically attributed the Veteran's left knee 
arthritis, which necessitated knee replacement surgery, to 
the trauma associated with his multiple parachute jumps while 
on active duty.  While Dr. S.A.S. based his opinion on the 
Veteran's providing a history of parachute jumps during 
service, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  Here, a service personnel record 
(DD Form 214) shows that the Veteran received the Army 
Parachutist Badge.  This evidence makes the statements made 
to Dr. S.A.S. regarding the number of jumps credible, and the 
Board does not dispute the Veteran's participation in 
numerous parachute exits during service.  Accordingly, the 
opinion that links a current left knee disability to this 
service is of significant probative value.  There is no 
competent opinion of record which links the Veteran's knee 
disability to a non-service event and it is not permissible 
for VA to undertake additional development if the purpose is 
to obtain evidence against an appellant's case.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003).

In view of the foregoing, the Board finds that the evidence 
is in relative equipoise and therefore supports the Veteran's 
claim that his current left knee disability is causally 
linked to trauma associated with multiple parachute jumps 
during service.  Accordingly, service connection for a 
status-post left knee replacement is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a status-post left knee replacement is 
granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim for service 
connection for lung disease, to include COPD.  38 C.F.R. § 
19.9 (2008).  

The Veteran contends that exposure to secondhand smoke during 
his lengthy military career caused his COPD.  He claims that 
he has experienced breathing problems ever since service.  
For claims filed on or after June 9, 1998, as in this case, 
there is an express prohibition against service connection 
for any disability resulting from injury or disease 
attributable to the Veteran's use of tobacco products.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2008).  
(Emphasis added.)  The Veteran contends that he developed 
lung disease as a result of second hand smoke during service.  

a. Factual Background

An August 1950 Report of Medical Examination for Enlistment 
discloses a normal clinical evaluation of the lungs and 
chest.  Numerous service examinations also disclose normal 
clinician evaluations of the lungs and chest.  A June 1970 
Report of Physical Examination for Retirement discloses a 
normal clinical evaluation of the lungs and chest.  
 
In-service treatment records reveal that in November 1952, 
the Veteran was treated for traumatic emphysema that resulted 
from a fractured maxilla received while playing football.  In 
March 1952 and June 1955, the Veteran was hospitalized with 
the flu.  Treatment notes from March 1952 indicate that the 
influenza had resolved.  However, the clinician noted "some 
bronchial sounds (wheezes and squeaks) but think this 
primarily flu."  In July 1952, the Veteran was treated for 
chest pain.  No diagnosis was provided.  In June 1955, the 
Veteran was again treated for influenza.  A physical 
examination revealed "coarse [illegible] both upper lung 
fields."  A chest X-ray examination at that time was normal.  

Private Treatment Records

A July 2002 treatment record indicates that the Veteran has a 
history of COPD.  

A February 2004 treatment record indicates that the Veteran 
had mild bilateral wheezes and fair air movement.  The 
diagnosis was "bilateral emphysematous [illegible]."

A September 2005 treatment record contains a diagnosis of 
emphysema.

An April 2006 letter from Dr. S.A.S. contains the following 
statement:

I also treat [the Veteran] for significant COPD.  
[The Veteran] has assured me that he has never 
smoked; however, he was subjected to 20 years of 
second-hand smoke in the service and I feel that 
this is at least as likely as not to have caused or 
significantly contributed to his COPD.

An April 2006 treatment record contains the following 
statement from C.A.B., MD: "I will send a letter to VA 
Medical Center regarding the patient's COPD and it's [sic] 
association with the second hand cigarette smoke exposure 
that he experienced while in the military."  The Board notes 
that the claims file contains no such document.
Veteran's Statements

During the August 2006 DRO hearing, the Veteran testified 
that he has never smoked.  He stated that he had breathing 
problems during service and that for several years he was 
given inhalers by the medics.  The Veteran further stated 
that after service he received treatment for breathing 
problems from several military hospitals, as well as the VAMC 
in Salem, Virginia.  He also testified that Dr. S.A.S. told 
him that his COPD was "probably" related to secondhand 
smoke.  Hearing Transcript at 9-10.  

b. Discussion

The Veteran has alleged that he has been bothered by 
shortness of breath since service.  He contends that he was 
treated for breathing problems at the following military base 
hospitals: McConnell Air Force Base, Kansas; Malmstrom Air 
Force Base, Montana; and Kenner Army Hospital at Fort Lee, 
Virginia.  During the August 2006 hearing, the DRO indicated 
that he would attempt to obtain these medical records, but a 
review of the claims file indicates that no attempt was ever 
made.  VA's duty to assist includes making reasonable efforts 
to obtain service medical records.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  Consequently, on remand, the RO 
should attempt to obtain the Veteran's complete medical 
records. 

The Board further notes that the Veteran has contended that 
he was exposed to asbestos and radiation during service.  See 
December 2004 application for VA compensation benefits.  It 
is not clear but he may be alleging that his lung disease is 
due to such alleged exposure.  This must be clarified.  It is 
pertinent to note that, while the RO decision that is the 
subject of this appeal denied service connection for lung 
disease under a different theory, different theories that 
pertain to the same benefit constitute the same claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008).   

The Board also finds that the medical opinion of record is 
inadequate to fairly adjudicate this appeal.  The Veteran 
should be afforded a pulmonary examination that includes an 
opinion addressing the question of whether he has a current 
lung disease that began during or as the result of any 
incident of active duty based upon a review of all of the 
relevant medical evidence in the claims folder, to include 
any medical records obtained pursuant to this remand.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

As the Board is remanding the issue for evidentiary 
development, the AMC/RO should also take steps to fulfill 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA) to notify and assist the Veteran with respect to his 
claim.  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16  Vet. App. 183, 187 (2002).  VA is also 
instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Upon review of the claims 
folder, there is no indication that the Veteran has received 
any VCAA notice pertaining to the type of evidence necessary 
to establish a disability rating or an effective date.  VA 
should inform the Veteran that if service connection is 
granted, a disability rating and an effective date will be 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if he 
is seeking service connection for a lung 
disease secondary to in-service exposure 
to asbestos and/or radiation.  If so, he 
must be asked to provide any relevant 
information regarding the alleged 
exposure, to include where, how and when 
such exposure occurred.  Any indicated 
development should follow.  It is 
pertinent to note that the Veteran had 
more than 20 years of active duty in the 
U.S. Army and U.S. Air Force.

2. Ensure compliance with the duties to 
notify and assist provisions in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2008) with respect to the 
claim for service connection for lung 
disease, including COPD, and, if 
indicated, alleged in-service exposure to 
asbestos and radiation.

3. Obtain and associate with the claims 
file VA medical records for the Veteran 
from Salem, Virginia from January 1971.

4. Take the necessary steps to obtain any 
records from January 1972 for treatment 
received at McConnell Air Force Base, 
Malmstrom Air Force Base, and Kenner Army 
Hospital and associate them with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

5. Thereafter, provide the Veteran with a 
VA pulmonary examination to determine the 
nature and approximate onset date and/or 
etiology of any lung disease that is 
currently present.  The claims file and a 
copy of this remand must be provided to 
the examiner for study and it should state 
in the report of any examination that they 
have been reviewed by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy of 
this remand, obtaining a history from the 
Veteran, the clinical examination and any 
tests that are deemed necessary, the 
examiner is requested to answer the 
following questions:

Is it at least as likely as not that 
any pulmonary disease that is 
currently present began during 
service or is etiologically related 
to any incident of or finding 
recorded during active service, to 
include exposure to second hand 
smoke, asbestos or the finding of 
traumatic emphysema recorded in the 
service treatment records?

The examiner is to note that VA 
recognizes that in cases where a 
veteran was exposed to asbestos 
during service the latent period 
varies from 10 to 45 or more years 
between the first exposure and 
development of a disease.  See M21-
1MR, Part IV, Subpart ii, Chapter 1, 
Section H, Paragraph 29.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so indicate.

6. Thereafter, re-adjudicate the claim for 
service connection for a lung disease.  If 
the benefit on appeal remains denied, 
issue a supplemental statement of the case 
and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


